DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/US2017/021767 filed March 10th, 2017, which claims the benefit of priority from US Provisional Patent Application no. 62/306,418 filed March 10th, 2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The present amendment, filed on or after January 4th, 2021 has been entered. Claim 1 was pending. Claim 1 has been amended. New claims 2-20 have been respectfully entered. 		Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and 17 each essentially recite the limitation “compute a threshold value based on a correlation between a pulmonary capillary wedge pressure and a ventricular filling phase segment measured for a plurality of patients” of claim 1, however there is no clear indication of how the computation of the threshold value is being performed or how a correlation is established between the pulmonary capillary wedge pressure and the ventricular phase filling segment. Figure 2 box 222 appears to be a comparison between the VFPS and the PCWP for determining whether an alert for high PCWP needs to be sent to a user, but no clear description, which one of ordinary skill in the art would understand to be a computation or a correlation is present. Is there an equation that is followed to create this computation or is the computation simply following a well-known physiological range for PCWP and VFPS? Is the VFPS measurement substituting the PCWP and being used indicate a high PCWP when the VFPS > PCWP?
Similarly, claims 5, 13, and 19 each essentially recite the limitation “compute a second threshold value based on a second correlation between a cardiac index and the ventricular filling segment measured for the plurality of patients” of claim 5, however there is no indication of how the computation of a second threshold value is being performed or how a correlation is 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to mere information in the form of data ("computer readable medium").
A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. 101. Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. The claim is considered to be broad enough to cover a transitory 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heyward (WO 2015/079921 A1) in view of Garcia et al. (Garcia, Mario J., et al. "An index of early left ventricular filling that combined with pulsed Doppler peak E velocity may estimate capillary wedge pressure." Journal of the American College of Cardiology 29.2 (1997): 448-454.) herein after Garcia and Gawlick (US Publication 2011/0202495 A1).
Regarding claims 1, 9 and 17, as best understood in light of the 112(a) rejections above Haywards teaches a computing device comprising: a processor (Para [0063] “the processing system 100 includes an electronic processing device, such as a microprocessor, that is adapted to determine information regarding the flow rate of blood through the VAD 120 and then use this to either control operation of the VAD, or determine blood pressure parameter values”); a non-transitory computer-readable medium having stored thereon computer-readable instructions that when executed by a computing device cause the computing device to (Para [0073] “it will be appreciated that the processing system 100 may be formed from any suitable processing system, such as a suitably programmed computer system, PC, web server, network server, or the like”): receive flow rate values describing a blood flow rate through a ventricular assist device for a patient (Para [0072] “the microprocessor 101 executes instructions in the form of applications software stored in the memory 102 to allow flow rate data to be received from the controller 110 and used to calculate flow identify a ventricular filling phase segment for the patient from a portion of the received flow rate values (Para [0012] “analyses the flow rate to identify a period of the cardiac cycle corresponding to diastole”); determine a slope of the received flow rate values during the identified ventricular filling phase segment (Para [0065] “The flow parameter value can be of any appropriate form, but is typically the flow rate gradient corresponding to a rate of change of flow rate of blood through the VAD during diastole is related to the blood pressure within the ventricle, and in particular, a ventricular filling pressure, such as the ventricular EDP (End Diastole Pressure). Accordingly, this allows the electronic processing device to derive information regarding blood pressure within the heart solely from information regarding the flow rate of blood through the VAD”); compare the determined slope to the computed threshold value 
However, Garcia, in the same field of endeavor, discloses compute a threshold value based on a correlation between a pulmonary capillary wedge pressure and a ventricular filling phase segment measured for a plurality of patients (Fig. 3: see slope and line of best fit and Table 1 illustrates the plurality of patients).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the device/method of Hayward to further include compute a threshold value based on a correlation between a pulmonary capillary wedge pressure and a ventricular filling phase segment measured for a plurality of patients as disclosed by Garcia as a way to show correlation between cardiac parameters to better assess patient health.
Furthermore, Gawlick, in the same field of endeavor, discloses when the determined slope exceeds the predetermined threshold value based on the comparison, trigger a warning regarding an elevated pulmonary capillary wedge pressure (Para [0047] “a second user interface window 700 is presented under control of browser application 311 in combination with second medical alert application 310 and through interaction with medical alert application 210 at medical personnel alert device 104'. Second user interface window 700 may include a plurality of checkboxes 702 each associated with a physiological characteristic and possibly organized by type. For example, second user interface window 700 may include physiological characteristics such as temperature, heart rate, blood pressure, mean arterial pressure, central venous pressure (CVP), respiratory rate, oxygen saturation, oxygen level, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the system/method of Hayward in view of Garcia to further include the trigger warning alerts when an alert threshold has been exceeded as disclosed in Gawlick as a way for a clinician to know when a patient is experiencing an adverse event and that further monitoring or intervention would be necessary. 
Regarding claims 2 and 10, Haywards further teaches wherein the computed threshold value is 5.8 liters per minute per second (Fig. 6C approximately the calculated slope from the beginning of diastole to slightly after diastole ends 4.6-3.5/0.2 in L/min/s).
Regarding claims 3, 11 and 18, Hayward further teaches wherein the computed threshold value is selected to predict that the pulmonary capillary wedge pressure is greater than or equal to a predetermined pressure threshold (Para [0100], Para [0128]).  
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward in view of Garcia and Gawlick as applied to claim 1 above, and further in view of Lange et al. (Lange, Richard A., et al. "Use of pulmonary capillary wedge pressure to assess severity of mitral stenosis: is true left atrial pressure needed in this condition?." Journal of the American College of Cardiology 13.4 (1989): 825-829.) herein after Lange.
Regarding claims 4 and 12, Hayward in view of Garcia and Gawlick disclose the computing system of claim 1, but does not explicitly disclose wherein the predetermined pressure threshold is 18 millimeters mercury.
However, Lange, in an analogous field of endeavor, discloses wherein the predetermined pressure threshold is 18 millimeters mercury (Abstract and Table 1 depicts the mean PCWP of 18 as a positive indication of mitral valve stenosis).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the computing system of Hayward in view of Garcia and Gawlick to further include wherein the predetermined pressure threshold is 18 millimeters mercury as disclosed by Lange as a way to determine whether there is mitral valve stenosis occurring thereby negatively impacting the LVAD pumping system. 
Double Patenting
Applicant is advised that should claims 2-8 be found allowable, claims 10-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Examiner notes that no prior art has been found for claims 5-8, 13-16, 19 and 20. The claims, however, are currently rejected under 112(a) as shown above and claims 18-20 are additionally rejected under 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Topalian et al. (Topalian, Simon, Fredric Ginsberg, and Joseph E. Parrillo. "Cardiogenic shock." Critical care medicine 36.1 (2008): S66-S74.) relates to assessment of cardiac shock when systolic blood pressure is less than 90 mmHg for 30 min or more and a low cardiac index of 2.2 L/min/m^2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792